DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status
Claims 1–20 are pending in this application.
Claim Rejections – 35 USC §103
The 35 U.S.C. § 103 rejection of claims 1–20 is hereby withdrawn.
Examiner’s Comment/Allowable Subject Matter
Claims 1–20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brunel (2007/0127640) discusses ability to use phone number associated with an authorized user’s communication device permitting a user to automatically login to servers when the user telephonically dials into authenticating mechanisms over VOIP or traditional PSTNs (see ¶26);
Choi Sug Chun (KR 20050001272 A) discusses automatic logging into an online using an ID, password, and a certificate stored in a mobile phone that enables a user to automatically perform login to registered websites by storing said ID/password/certificate to mobile phone; and
Yufei Cui (CN 102148684 A) discusses mobile phone number login where previous login account is used to call specific telephone number under prompt for implementing recognition and authentication on the mobile number which calls a specific telephone number.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/              Supervisory Patent Examiner, Art Unit 2458